DETAILED ACTION
The Patent Trial and Appeal Board decision mailed November 27, 2020 presented new grounds of rejection regarding claim 1. In response, the applicant filed an amendment on December 10, 2020 which reopened prosecution in accordance with 37 CFR 41.05(b)(1). The decision made by the Patent Trial and Appeal Board was not final for judicial review and prosecution has been remanded to the examiner. The present action is made non-final in view of the new grounds of rejection discussed below.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the remarks filed, Applicant states that “Examiner is obligated to allow the application since the only claim for which prosecution was reopened has been cancelled.” However, the present action has been made non-final in response to the amendment filed by the Applicant in view of the new grounds of rejection made. The claim language is broad and anticipated by the prior art discussed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burtin (US 6,098,207).
Regarding claim 2, Burtin discloses a primary barrier, the primary barrier (40 is protective barrier) made of magnetic sheet (flexible magnetic sheet 30), wherein the magnetic sheet (30) is flexible (Burtin: col 3, lines 37-45).  Although Burtin’s magnetic barrier is a barrier on spectacles, “[i]t is well 
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowder (US 2003/0080231).
Regarding claim 2, Lowder discloses a primary barrier, the primary barrier (30 acts as a barrier when extended) made of magnetic sheet (flexible magnetic sheet 30), wherein the magnetic sheet (30) is flexible (Lowder: paragraph [0019]).  Although Lowders’s magnetic barrier has a different intended use, “[i]t is well settled that the recitation of a new intended use for an old product does not make a claim to the old product patentable.” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). Lowder’s device anticipates the structural requirements claimed and the flexible magnetic sheet (30) of Burtin corresponds to the claimed “primary barrier” made of “magnetic sheet.”
Regarding claim 3, wherein the magnetic sheet (30) is a polymer bonded sheet (acrylic latex) having embedded permanent magnet powders (ferromagnetic powder, paragraph [0019]).
Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeller (US 2005/0076591).
Regarding claim 2, Koeller discloses a primary barrier, the primary barrier (30 is protective barrier) made of magnetic sheet (flexible magnetic sheet), wherein the magnetic sheet (30) is flexible (Koeller: paragraph [0047]).  Although Koeller’s magnetic barrier is a barrier for a garage, “[i]t is well settled that the recitation of a new intended use for an old product does not make a claim to the old product patentable.” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). Koeller’s device anticipates the structural requirements claimed and the flexible magnetic sheet (30) of Koeller corresponds to the claimed “primary barrier” made of “magnetic sheet.”
Regarding claim 3, wherein the magnetic sheet (30) is a polymer bonded sheet having embedded permanent magnet powders (strontium ferrite powder with a polymer sheet; paragraph [0047]).
Regarding claim 4, wherein the permanent magnet powders are selected from a group of permanent magnet powders consisting of: rare earth ferrous oxide permanent magnet powders, rare earth iron boron permanent magnet powders, Samarium Iron Nitride permanent magnet powders, Magnesium Zinc permanent magnet powders, Nickel Zinc permanent magnet powders and strontium ferrite powder; Koeller discloses in paragraph [0047] that the powder is strontium ferrite powder.
Claims 2, 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healy (US 6,308,446).
Regarding claim 2, Healy discloses a primary barrier, the primary barrier (102) made of magnetic sheet (flexible magnetic sheet), wherein the magnetic sheet (102) is flexible (Healy: col 3, line 8 and col 6, line 53-56).  Although Healy’s magnetic barrier has a different intended use, “[i]t is well settled that the recitation of a new intended use for an old product does not make a claim to the old product patentable.” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). Healy’s device anticipates the structural requirements claimed and the flexible magnetic sheet (102) of Healy corresponds to the claimed “primary barrier” made of “magnetic sheet.”
Regarding claim 5, further comprising a frame (108, 110) on a stand (118) to maintain the primary barrier in place, the primary barrier affixed within the frame.  
Regarding claim 8, the primary barrier is a replaceable curtain of size adapted to fit within the frame (the barrier 102 is removable).  
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and  Although welding screens are known having a primary barrier and barriers having a flexible magnetic screen are known in the art, the modification to provide the claimed combination of elements of claims 6 or 7 would not have been obvious absent hindsight or the Applicant’s teachings.
Claim 10 is allowed. Although it is known for a portable free standing welding splatter protection device to have a partial dome of flexible sheeting fixed to a rigid base to protect against welding and grinding byproducts, as taught by Fredin (US 8,985,182), the closest prior art of record fail to further disclose or teach it obvious to modify the material such that it is of a flexible magnetic sheeting. The welding screen of Fredin protects against sparks or slags and modifying Fredin such that the sheeting is magnetic would no longer provide Fredin with the required protective properties of the device in hazardous environments and therefore would not have been an obvious modification to one having ordinary skill in the art absent hindsight or the Applicant’s teachings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634